Citation Nr: 0311814	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  98-13 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active duty from January 1965 until December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1997, 
from the Phoenix, Arizona, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for post-traumatic stress disorder (PTSD).

In June 2000, the veteran withdrew in writing his claim of 
service connection for bronchitis, skin rash, and arthritis 
of the back, legs and knees. Accordingly, these issues are 
not before the Board for appellate review.  See 38 C.F.R. § 
20.204 (2002).

In July 2000, the veteran withdrew in writing his request to 
have a Travel Board Hearing.  Regulations provide that a 
veteran may withdraw a hearing request at any time before the 
date of the hearing.  See 38 C.F.R. § 20.704(e) (2002).

In a rating decision in July 2000, the RO granted nonservice-
connected pension benefits.

The Board issued a decision in February 2002 that denied 
service connection for PTSD.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  

A Joint Motion to Remand the appeal to the Board was granted 
in a Court Order issued in February 2003.  The February 2002 
Board decision was vacated and the matter was remanded 
pursuant to 38 U.S.C.A. § 7252(a) for readjudication 
consistent with the motion.  




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

There were three bases for remand, according to the Joint 
Motion to Remand.  First, VA did not properly satisfy its 
duty to notify because it did not specifically detail the 
allocation of the burdens of obtaining necessary evidence.  
Second, the Board decision did not present sufficient reasons 
or bases to support its conclusion that VA provided adequate 
notice of the information and evidence necessary to 
substantiate the claim.  Third, the Board did not ensure 
compliance with the duty to assist regarding the acquisition 
of military personnel records.

Regulations have been promulgated that give the Board the 
discretion to perform internal development in lieu of 
remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

The Board notes that additional due process requirements may 
be applied as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

Although the veteran, through his attorney, has submitted 
copies of his personnel records, the RO should request the 
veteran's personnel file from the National Personnel Records 
Center (NPRC).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  Therefore, for these reasons, a remand is 
required.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183.

3.  The RO should request the appellant's 
service personnel records from NPRC.

4.  The RO should then conduct any 
necessary development brought about by the 
appellant's responses, and issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the RO.




		
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


